DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-39, and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from the language of the claims, what is required by the limitation, “wherein said elastic internal scaffold stretches said sack to maintain said flat and thin body of said sack”. Specifically, it’s unclear if the limitation requires the elastic internal scaffold deployed or provided inside the permeable sack, or if the elastic internal scaffold is merely configured to perform in the claimed manner. Therefore, the claim is indefinite. 
The term “rigid enough” in claim 28 is a relative term which renders the claim indefinite. The term “rigid enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The rigidity required to prevent collapse is dependent on the pressure differential across the permeable pre-shaped sack. Therefore, the scope of the claim limitation cannot be determined. 
The term “small or thin enough to be positioned within the peritoneum” in claim 29 is a relative term which renders the claim indefinite. The term “small or thin enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. At least because of the range of patient sizes and thereby the range of peritoneal sizes, the scope of the claim cannot be determined.
The term “smaller than the size of a cell” in claim 36 is a relative term which renders the claim indefinite. The term “smaller that the size of a cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The size of cells, even from within one species or individual, is widely varying.  Therefore, the claims is indefinite as the metes and bounds cannot be determined.
Claims 28-39, and 56-60 are rejected for depending from a claim which is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-34, 36-37, 46, 48, and 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yair (WO 2015/193880).
Regarding claim 27, A fluid extraction implantable system shaped and sized to be implanted in a patient, comprising: 
an implantable fluid extraction chamber (5) (See Figs. 2-3), comprising: 
a permeable sack (12) pre-shaped to form a flat and thin body, wherein said sack comprises an opening; 
an elastic internal scaffold (10) configured to be deployed through said opening into said sack, wherein said elastic internal scaffold stretches said sack to maintain said flat and thin body of said sack (See at least Fig. 2).  
Regarding claim 28, Yair also teaches wherein said elastic internal scaffold is rigid enough to prevent inward collapse of the permeable sack when vacuum is applied at an inner lumen of the permeable sack (p. 13, ll. 23-28). 
Regarding claim 29, wherein said chamber is small or thin enough to be positioned within the peritoneum (i.e. the device is configured and intended for placement within the peritoneum; p. 10, ll. 9-15).
Regarding claim 30, Yair also teaches a porous homogeneous membrane layer (12) on the outer surface of said sack (i.e. the sack is formed from a porous material. Therefore, its implicit that the outer surface comprises a porous layer (p. 11, ll. 11-15).  
Regarding claim 31, Yair teaches a porous membrane (outer surface of (10)) within a cavity of said sack.  
Regarding claim 32, Yair also teaches wherein said sack is at least partly made from a porous membrane layer (p. 11, ll. 11-15).  
Regarding claim 33, Yair also teaches that said internal scaffold comprises an inner elongated stylet (10) positioned inside a lumen of said internal scaffold, wherein said stylet maintains said thin body of said permeable sack (See Fig. 3).  
Regarding claim 36, Yair also teaches wherein a largest dimension of pores of said membrane is smaller than a size of a cell (p. 14, ll. 9-26).  
Regarding claim 37, Yair also teaches the internal scaffold (10) comprises a connector (implicit in that it connects to a vacuum source; p. 16, ll. 20-31), and wherein said connector restricts the movement of said internal scaffold relative to said permeable sack at least because the device comprises a catheter which penetrates through the chamber (p. 20, ll. 24-25).  
Regarding claim 39, Yair also teaches that said internal scaffold comprises a tube (See Fig. 3 showing a coiled tubular configuration) or a plurality of beads, configured to conform to a shape of tissue contacting said permeable sack (at least because the device is flexible.  
Regarding claim 56, Yair also teaches said permeable sack is pre-shaped (at least be placement of the coil) to form a fluid extraction chamber having a flat and thin shape (See at least Fig. 3) connected to a draining tube and comprising at least one external flat surface, wherein said at least one external flat surface is configured to be attached to a tissue surface when a negative pressure is applied on said draining tube, wherein said chamber extracts fluids from said tissue by applying said negative pressure through said flat surface on said attached tissue surface (See Figs. 2-3; Abstract).  
Regarding claim 57, Yair teaches said flat and thin body of said permeable sack (12) comprises a flat and elastic external surface (i.e. formed from pig collagen; p. 11, ll. 16-25)).  
Regarding claim 58, Yair also teaches the system according to claim 29, comprising: 
a draining tube (15) connected to said opening of said sack (See Figs. 1-2); 
a control unit connected to said draining tube and comprising a pump, wherein said control unit activates said pump to apply negative pressure on said draining tube. Yair teaches the limitations, at least implicitly, because the pump activation requires some means interpreted as a controller as claimed.  

Regarding claim 46, Yair teaches a method for deploying a fluid extraction implantable system (Abstract), comprising: 
introducing a flattened fluid extraction chamber (5/70 (Figs.1-3)) having a draining outlet into a body cavity; 
inserting an elastic internal scaffold (12) into a lumen of said chamber in order to shape said flattened chamber (at least implicit in that the scaffold is within the sack and extending through an opening as disclosed by Yair; 
connecting said draining outlet to a sink (i.e. the distal end of (15) is placed in the renal pelvis; interpreted to comprise a sink.  
Regarding claim 48, Yair also teaches the method according to claim 46, further comprising connecting said internal scaffold to a port of said flattened chamber for restricting the movement of said internal scaffold relative to said flattened fluid extraction chamber (i.e. the catheter (at least 15) connects to the internal scaffold, and penetrates the chamber (p. 15; ll. 22-26).  The opening through which the catheter/internal scaffold extends, is interpreted to comprise the claimed port.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yair (WO 2015/193880), in view of Degen et al. (US Pre-Grant Publication 2013/0211322).
Regarding claim 34, Yair appears to also teaches that said inner stylet has a flattened thinned cross section or a rounded cross section at least because all cross sections are interpreted to be either round of flattened to some degree (p. 14, ll. 8-10). However, as it is not immediately and abundantly clear, Degen is provided to teach the cross section.  Degen specifically teaches the cross section of the internal scaffold having a flattened cross section. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the internal scaffold in a flattened shape as taught by Degen in order to reduce the thickness and thereby simplify implantation. Furthermore, it would have been obvious to try, selecting from a finite number of identified, predictable solutions, with the reasonable expectation that the device would perform as intended and remove peritoneal fluid. 

Regarding claim 35, Yair teaches the system according to claim 27, but fails to teach that said internal scaffold comprises a braided tube.  Degen et al. teaches peritoneal catheters which are braided in order to strengthen the catheters [0072]. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the braided reinforcement of Degen into the device of Yair in order to strengthen the peritoneal catheter. 
Regarding claim 59, Yair teaches the system according to claim 30, but fails to teach the additional limitations of claim 59. Degen teaches a peritoneal dialysis system wherein the device comprising at least one implanted physiological sensor connected to said control unit [0019], wherein said at least one implanted physiological sensor is configured to measure values of at least one physiological parameter related to said patient (i.e. peritoneal fluid pressure, [0019]), and wherein said control unit is configured to control the activation of said pump according to said measured values of said at least one physiological parameter [0044].  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to measure pressure as suggested by Degen, in order to determine volume of fluid to be removed during dialysis.
Regarding claim 60, Yair teaches the system according to claim 30, but fails to teach the additional limitations of claim 60. Degen teaches the device wherein said at least one physiological parameter comprises an indication of congestion (i.e. peritoneal fluid pressure, which is an indicator of ascites, and thereby at least congestive heart failure, [0019]).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to measure pressure as suggested by Degen, in order to determine volume of fluid to be removed during dialysis. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yair (WO 2015/193880), in view of Geary (US Patent No. 5/254,084)
Regarding claim 38, Yair teaches the system according to claim 27, but fails to wherein said permeable sack comprising two flat layers connected to each other along the periphery of said layers; and wherein said two flat layers are connected in at least one connection point in a region enclosed by said periphery. Geary teaches a device for peritoneal dialysis including a flat permeable sack comprising to flat layers (12) (col. 2, ll. 58 – col. 3, ll. 10). Therefore, it would have been obvious to one of ordinary skill to replace the single layer film of Yair in two parts as taught by Geary to achieve the predictable result of providing a sealed sack. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art listed below is not exclusive, or in a particular order. Examiner makes no indication, assertion, or allegation, that the references may or may not, support a rejection of the currently presented claims. Rather the prior art listed below represents what Examiner believes to reflect, generally, the state of the prior art.
Valli (US Patent No. 4,437,856), Herbert (US Patent No. 8,211,053), Loske (US Patent No. 10,188,830), Locke et al. (US Pre-Grant Publication 2011/0257611), McGuckin, JR. et al. (US Pre-Grant Publication 2002/0091352), Hartwell (US Pre-Grant Publication 2011/0054421), Gupta et al. (US Pre-Grant Publication 2014/0058315), Riesenger (US Pre-Grant Publication 2010/0042034), Pratt et al. (US Pre-Grant Publication 2018/0333522), Lowing (US Pre-Grant Publication 2012/0232502), Dodd et al. (US Pre-Grant Publication 2015/0148760), Biggie et al. (US Pre-Grant Publication 2005/0137539), Bengtson (US Pre-Grant Publication 2012/0071841), Heagle et al. (US Pre-Grant Publication 2011/0036334), Rich, JR (US Patent No. 3,610,238), Heaton et al. (US Pre-Grant Publication 2010/0106188), Riesenger (US Pre-Grant Publication 2008/0119802), Blott et al. (US Patent No. 9,844,473), Svedman et al. (US Patent No. 5,176,663), Robinson et al. (US Patent No. 10,653,562), and Coulthard et al. (US Patent No. 8,728,044).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781